Citation Nr: 1727845	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-03 376	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to an initial disability rating higher than 10 percent for right knee degenerative joint disease with chronic patellar tendonitis.

4.  Entitlement to an initial disability rating higher than 10 percent for left knee degenerative joint disease with chronic patellar tendonitis.

5.  Entitlement to an initial disability rating higher than 10 percent for right knee lateral instability.

6.  Entitlement to an initial disability rating higher than 10 percent for left knee lateral instability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1981.

The knee and feet matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the May 2009 rating decision, the RO, in relevant part, denied entitlement to service connection for a bilateral foot condition.  In the July 2009 rating decision, the RO granted service connection for right and left knee degenerative joint disease with chronic patellar tendonitis, and assigned 10 percent disability ratings for each knee, effective April 13, 2009.

The Veteran testified at a hearing before the undersigned in June 2010.  

The Board remanded the knee and back claims on appeal for further development in March 2011.  
The Veteran's diabetes mellitus type 2 claim comes before the Board on appeal from an October 2013 rating decision of the RO in Columbia, South Carolina, which denied the claim. 

In July 2015, the Board granted the Veteran separate 10 percent disability ratings for instability of each knee.  The Board then remanded the knee and foot claims to the Agency of Original Jurisdiction (AOJ) for further development.  The July 2015 rating decision implemented the 10 percent disability ratings for the instability of the knees, each effective May 4, 2011.  

In a June 2016 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran filed a notice of disagreement (NOD) in April 2017.  The RO has not yet issued a Statement of the Case (SOC) on this issue but has recognized and is currently developing the appeal.  The Board is deferring consideration of the issue at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for diabetes mellitus type 2 is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current bilateral foot disability is not shown to be causally or etiologically related to his active military service.

2.  The right knee degenerative joint disease with chronic patellar tendonitis has been manifested by pain with extension limited to, at worst, 10 degrees, and flexion limited to, at worst, 90 degrees, considering functional impairment.

3.  The left knee degenerative joint disease with chronic patellar tendonitis has been manifested by pain with extension limited to, at worst, 10 degrees, and flexion limited to, at worst, 90 degrees, considering functional impairment.

4.  The instability of the right knee has been manifested by slight recurrent lateral instability.

5.  The instability of the left knee has been manifested by slight recurrent lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability ae not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for right knee degenerative joint disease with chronic patellar tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee degenerative joint disease with chronic patellar tendonitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260, 5261 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is warranted where the evidence of record establishes that a disability was caused or aggravated by an injury or disease in the line of duty in the active military service or, if pre-existing such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

On VA examination in May 2011, the Veteran was diagnosed with degenerative joint disease, pes planus, and plantar fasciitis of the bilateral feet.  The first element of service connection is established.

The Veteran's STRs are silent for documentation of degenerative joint disease, pes planus, or plantar fasciitis of the feet.  The STRs do document in-service treatment for a right great toe coral cut in June 1975.  The wound was conservatively treated with appropriate wound care.  The STRs also show treatment for the removal of an ingrown right toenail in July 1980.  The Veteran was given a limited physical profile of no running, jumping, standing, or marching for 14 days.  There are no further complaints related to the feet in the STRs.  

However, at his June 2010 Board hearing, the Veteran testified that he began experiencing symptoms in his feet that started with his participation in Tae Kwon Do and the use of ill-fitting boots during service made the symptoms worse.  He said that he was given a profile prohibiting running because of the symptoms in his feet.  He added that the symptoms had not improved since their onset in service.  This testimony establishes the second element of service connection.

The first documented post-service complaint of a foot disorder was in a February 2009 VA Medical Center (VAMC) treatment record, which shows diagnoses of flatfoot and fasciitis.  This was decades after service. 

The only medical opinions of record are negative.  

The Veteran has not clearly reported a continuity of symptomatology.  At his hearing he said that the symptoms continued in service, but then would come and go.

During the May 2011 VA examination, the examiner gave the opinion that the Veteran's current foot disabilities (pes planus, plantar fasciitis, and degenerative joint disease of both feet) were not at least as likely as not related to his military service.  The examiner reasoned that the STRs "very adequately document complaints and treatment for knee problems but the [STRs] do not mention any foot problems while on active duty."  The examiner based the opinion on a review of the claims file and a physical examination.  The examiner, however, relied on an absence of STRs documenting foot problems during service, and did not appear to consider the Veteran's multiple lay reports of suffering from bilateral foot pain during service, and being issued a physical profile for foot pain.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the Veteran was afforded another examination in January 2016.  In June 2016, a VA examiner reviewed the claims file, to include the January 2016 examination.  The examiner determined that the Veteran's foot condition as noted on active duty was self-limiting and resolved after treatment without sequela or a finding at that time that would indicate a current or future chronic bilateral foot disorder based on details within the STRs.  Therefore, the examiner found that the current bilateral foot disorder was less likely than not incurred on active duty.  

In December 2016, an independent medical examiner (IME) with VA's Compensation Service.  The IME stated that a comprehensive medical review of the Veteran's clinical files, e-folder, CAPRI, lay statements and current medical literature were the foundation for the opinion.  The IME considered the Veteran's multiple reports of suffering from bilateral foot pain, secondary to pes planus, plantar fasciitis and degenerative joint disease of the feet during service and corresponding physical profile for foot pain.  The IME also reviewed the active duty medically-based, clinical evidence and facts related to the active duty and presumptive period medical records.  

The IME reasoned that the Veteran's active duty and presumptive period medical records and personnel files were negative for and lack sufficient objective, medically-based, clinical evidence of complaints, diagnosis, treatment, injury and/or events related to the Veteran's current bilateral foot disorder, to include pes planus, plantar fasciitis and degenerative joint disease, for which an issued physical profile for foot pain was granted.  Second, in reviewing the 132 pages of active duty records, the IME found that the evidence demonstrated that a profile was granted for pseudofolliculitis (February 1975) and/or testicular pain (April 1978, January 1979, and March 1979) unrelated to the feet.  The IME stated that the October/November/December 1980 knee pain presentations, to include patella tendonitis, were silent for complaints, diagnosis, treatment, injury and/or events related to the feet.  The IME noted the June 1975, treatment for a right great toe coral cut.  The wound was conservatively treated with appropriate wound care.  The IME found that it was as least as likely as not that the Veteran's wound was acute, transient, and self-limited because it resolved with conservative care and no additional evidence was noted in follow-up for re-injury, delayed healing and infection.  Since the etiology and pathophysiology of a resolved soft tissue foot wound was independent and separate from the structure of the foot and its biomechanics, deep structural joint changes, or anatomically unrelated to the plantar fascial moiety; it was less likely than not that the current bilateral foot disorder was related to a resolved, uncomplicated soft tissue coral cut.  

The December 2016 IME also reviewed the July 1980 STR, where the Veteran presented with an ingrown right great toenail that required removal of the offending nail border.  The Veteran was granted a limited profile for 14 days.  The procedure resulted in resolution of the ingrown toenail and uneventful post-procedural care.  

Therefore, the IME determined that it was "as least as likely as not" that the right toenail event was acute, transient and self-limited, and resolved with podiatric care.  Furthermore, the anatomical architecture of a toenail is independent and separate from the current podiatric diagnoses of pes planus, plantar fasciitis and degenerative joint disease of both feet.  Therefore, with consideration of the July 1980 issued foot profile, the IME concluded that it was less likely than not that pes planus, plantar fasciitis and degenerative joint disease of both feet were related to or had their onset during active service or were related to an in-service disease or injury because the current bilateral foot disorder was related to foot configuration, structure and architecture, joint wear and tear over time and inflammation of the periosteum of the plantar aspect of the calcaneus and plantar fascial insertion due to biomechanical foot dysfunction and pronation rather than a resolved, localized infection of the right great toenail.  

Thus, the December 2016 IME found that it was less likely than not that bilateral pes planus, plantar fasciitis, or degenerative joint disease of the feet had their onset during active service or were related to an in-service disease or injury.  For these reasons, the IME stated that she was in total agreement with the 2016 VA examiners.

The examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  

The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a bilateral foot disorder is not warranted.

Regarding the degenerative joint disease diagnosis of the feet, service connection is not warranted on a theory of continuity of symptomatology.  The earliest pertinent post-service medical evidence associated with the claims file is dated from 2009, almost thirty years after the Veteran's military separation in 1981.  Further, the STRs do not show that the Veteran developed chronic degenerative joint disease of the feet during his active military service.  The STRs do not contain any diagnoses of degenerative joint disease of the feet, and the only the two toe complaints in the STRs do not support symptomatology related to a subsequent diagnosis of degenerative joint disease of the feet.  When the Veteran was first treated post-service in 2009, he did not indicate that his bilateral foot disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the feet.  As stated above, the earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from the active duty in 1981.  No diagnosis of degenerative joint disease of the feet was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Regarding the Veteran's diagnoses of plantar fasciitis and pes planus, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because these current diagnoses are not considered chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his feet during his active military service, and has had continuing symptoms, the Board must still weigh his statements against the other evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

As noted the Veteran has not clearly reported a continuity of symptomatology.  At his hearing he at times indicated that symptoms did not improve, but also testified that the symptoms were not continuous.  Although the absence of clinical records is not dispositive, the initial VA examiner indicated that such records would have been medically expected when the Veteran was seen for other complaints involving the lower extremities.  At the January 2016 examination he reported intermittent foot problems.  Given the equivocal nature of the Veteran's reports and the negative medical opinions; the weight of the evidence is against finding a nexus between the current foot disabilities and a disease or injury in service.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Initial Rating

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5010-5260 for right knee degenerative joint disease with chronic patellar tendonitis.  He is also in receipt of a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, DCs 5010-5260 for left knee degenerative joint disease with chronic patellar tendonitis.  

In addition, the Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5257 for his right knee instability.  He is also in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5257 for his left knee instability.  He seeks higher initial disability ratings.  

Here, the appropriate limitation of motion codes for the knee are DCs 5260 and 5261.  38 C.F.R. § 4.71a.  

Under DC 5260, a noncompensable (0 percent) rating is assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating is warranted for limitation of flexion of the leg to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating is warranted for limitation of extension of the leg to 20 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating.  Severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply to ratings under DC 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

At the January 2016 VA examination, extension of the knees was to 10 degrees during a flare-up, which is sufficient for a compensable disability rating of 10 percent under DC 5261.  38 C.F.R. § 4.71a.  This is the basis for the current 10 percent ratings for each knee.  38 C.F.R. § 4.71a, DC 5261.  In order to warrant a higher 20 percent disability rating under DC 5261, extension of the knees must be limited to 15 degrees.  None of the VA examinations or treatment records document extension limited to 15 degrees, even with consideration of the Veteran's functional impairment.  38 C.F.R. § 4.71a, DC 5261.  Thus, the Veteran is not entitled to disability ratings in excess of 10 percent on the basis of limitation of extension.  

The Veteran is also not entitled to separate compensable disability ratings for limitation of flexion.  There is no evidence of limitation of flexion of either knee to 45 degrees, even with consideration of his functional impairment, to warrant separate compensable disability ratings under the appropriate limitation of motion code for the knee.  38 C.F.R. § 4.71a, DC 5260.

The Board has considered the complaints of pain in the knees.  However, the lay and medical evidence does not show that this symptom results in additional functional limitation to the extent that the disability would approximate the criteria for a higher disability rating under DCs 5260 or 5261.  38 C.F.R. § 4.71a.  

The Veteran was able to achieve the aforementioned ranges of motion of the knees on examinations despite the presence of pain.  See Mitchell, 25 Vet. App. at 32.  At the January 2016 and January 2017 VA examinations, the Veteran could not perform repetitive use testing of either knee due to pain.  The VA examiners were unable to quantify the extent of such limitation.  However, the January 2017 VA examination was conducted during a flare-up.  The examiner was able to quantify the extent of such limitation, and these ranges of motion were considered in assigning him his current 10 percent disability ratings.  However, his ranges of motion of the knees during a flare-up are not sufficient to warrant higher 20 percent disability ratings under DCs 5260 or 5261.  38 C.F.R. § 4.71a.  Functional impairment cannot serve as a basis for a higher rating based on limitation of extension or flexion.  

Additionally, the Veteran is not entitled to higher disability ratings under DC 5257 as the evidence does not show moderate recurrent subluxation or lateral instability of either knee.  38 C.F.R. § 4.71a.  At the May 2011 VA examination, the examiner found laxity in varus and valgus stress of both knees, but did not provide information regarding its severity.  At the January 2016 VA examination, joint stability testing was not performed.  

In December 2016, the IME reviewed the claims file and determined that it did not document significant clinical and radiographic pathology related to bilateral knee joint instability.  At the January 2017 VA examination, stability testing of both knees was normal.  The treatment records and the Veteran's testimony do not provide contrary evidence.  Based on the aforementioned evidence, the Board finds that the Veteran has, at worst, slight recurrent lateral instability of both knees.  The examiner found that the Veteran did not have a history of lateral instability or subluxation.  Thus, the Veteran is not entitled to initial disability ratings in excess of 10 percent under DC 5257 for moderate recurrent subluxation or lateral instability of the knees.  38 C.F.R. § 4.71a.  

The Veteran is also not entitled to separate disability ratings for instability of the knees under DC 5257 prior to his current effective date of May 4, 2011.  The Veteran has repeatedly complained of having knee instability, right greater than left, and was issued bilateral knee braces to help with stability in June 2009.  During his June 2010 Board hearing, he reported that his knees occasionally gave out on him, but that he had not fallen.  However, the first finding of instability in the record was noted at the May 2011 VA examination, where the examiner found laxity in varus and valgus stress of both knees.  The Veteran has not appealed the effective date of May 4, 2011, assigned for the grants of service connection for instability of his knees.  The Board finds that separate disability ratings for instability of the knees are not warranted prior to May 4, 2011.

The remainder of the DCs pertaining to the knee and leg also do not justify a higher disability rating for the service-connected bilateral knee disabilities.  

DC 5256 is not applicable because there is no ankylosis of the Veteran's knees.  He has retained significant motion in both knees.  38 C.F.R. § 4.71a.

DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  The Veteran has not undergone knee surgery; hence, there has not been removal of the semilunar cartilage.  Examinations and treatment have shown no knee deformity, or otherwise indicated that there is dislocation of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5262 describes malunion or nonunion of the knee.  These codes have not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's knees or dislocated cartilage documented.  At the June 2009 VA examination, the examiner noted that February 2009 X-rays of the knees showed bilateral patellofemoral degenerative changes along with areas of ossification of the superior aspect of the patellar tendons.  At the January 2016 VA examination, the VA examiner found that the Veteran did not have evidence of shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, or a meniscal condition in either knee.  The remaining VA examinations and treatment records do not provide contrary evidence.  DC 5263 refers to acquired, traumatic genu recurvatum, which has also not been demonstrated by the aforementioned evidence of record.  Thus, these remaining DCs do not justify a higher disability rating for the service-connected bilateral knee disabilities.  38 C.F.R. § 4.71a.

Further, the Veteran's disabilities have not changed such that staged disability ratings are warranted.  Fenderson, 12 Vet. App. at 126.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right knee degenerative joint disease with chronic patellar tendonitis at any time.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected left knee degenerative joint disease with chronic patellar tendonitis at any time.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected right knee instability at any time.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected left knee instability at any time.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to an initial disability rating higher than 10 percent for right knee degenerative joint disease with chronic patellar tendonitis is denied.

Entitlement to an initial disability rating higher than 10 percent for left knee degenerative joint disease with chronic patellar tendonitis is denied.

Entitlement to an initial disability rating higher than 10 percent for right knee lateral instability is denied.

Entitlement to an initial disability rating higher than 10 percent for left knee lateral instability is denied.


REMAND

Regarding the diabetes mellitus type 2 claim, in his February 2014 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference hearing at the RO.  To date, he has not been scheduled for his requested hearing.  Thus, a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board videoconference hearing at the RO.

2.  Send the Veteran and his representative a SOC concerning the claim of:  (a) entitlement to service connection for a back disorder, to include as secondary to the service-connected bilateral knee disabilities.  The issue should not be certified or returned to the Board unless the Veteran or his representative submits a timely Substantive Appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


